DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 05/27/2021 have been fully considered. 
Applicant requests withdrawal of the objections set forth in the previous office action.
The objections set forth in the previous office action have been withdrawn due to the present claim, drawing, and specification amendments.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that Nemes does not teach the presence or use of the specific core layer and multilayer film of instant claim 1. This is not persuasive for the following reason:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nemes is not used alone to teach the claimed limitation of the specific core layer and multilayer film. Instead, Park and Schneider are used in combination with Nemes to teach that it is well known and well within the ability of one of ordinary skill in the art to create a furniture article comprising the specific core layer and multilayer film as discussed in the grounds of rejection below. It is also noted that Nemes teaches that virtually any material may be utilized to construct the furniture article (Nemes, Par. 0071).
Secondly, Applicant argues that there is no motivation to combine Nemes with Park. This is not persuasive for the following reason:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Park provides motivation for the combination, such as reducing cost and weight and increasing adhesion (Park, Par. 0004) as stated in the grounds of rejection below. It is also noted that Nemes teaches that virtually any material may be utilized to construct the furniture article (Nemes, 0071). Further, there is nothing in neither Park nor Nemes that would dissuade one of ordinary skill in the art from the combination.
Thirdly, Applicant argues that if one did combine Nemes with Park, one would have to include the powder coating layer of Park in the combination. This is not persuasive for the following reasons:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 2145, III. Note that while Park does not disclose all the features of the present claimed invention, Park is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other 
Also, instant claim 1 recites the transitional phrase “comprising,” which is open claim language (see MPEP 2111.03, I). Therefore, instant claim 1 allows for the inclusion of non-recited elements. Therefore, the powder coating layer of Park could be reasonably included within embodiments of the prior art teachings, and still establish a proper prima facie case of obviousness over the claimed invention.
Fourthly, Applicant argues that there is no motivation to combine modified Nemes with Schneider. This is not found persuasive for the following reason:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schneider provides motivation for the combination, such . 
Fifthly, Applicant argues that the multilayer film of Schneider would result in poor or no adhesion due to Schneider’s multilayer film needing to be used with solid non-porous materials (including wood, plasterboard and metal), and not porous materials. This is not found persuasive for the following reasons:
Schneider does not disclose that there would be poor or no adhesion if used with porous materials, and therefore evidence or data must be shown to prove the assertion that this would occur. It is noted that “the arguments of counsel cannot take the place of evidence in the record,” see MPEP 2145, I.  It is the examiner’s position that the arguments provided by the Applicant regarding the materials of Schneider being non-porous and resulting in little to no adhesion must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001.” Applicant also argues that Schneider is used with non-porous surfaces including wood, plasterboard, and metal. However, nothing of record establishes the wood, plasterboard, and metal disclosed by Schneider are non-porous. Therefore, as these materials may each have some level of porosity (various woods and plasterboards being 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), see MPEP 2145, III. Nemes in combination with Park teaches a furniture article comprising a core layer. Schneider then teaches a furniture article comprising a core layer, wherein a multilayer film is disposed on a core layer, wherein a textured film of the multi-layer film is positioned on the exterior (Schneider, Col. 8 Lines 11-26). Schneider then gives motivation for disposing the multilayer film onto a core layer of a furniture article to improve scratch resistance, as well as allow the furniture article to be decorative (Schneider, Col. 1 Lines 59-62, and Col. 8 Lines 50-55). Therefore, Nemes, Park, and Schneider would suggest to one of ordinary skill in the art to make the combination as stated in the grounds of rejection below.
Sixthly, Applicant argues that Percy does not form a multilayer film, and therefore the surface roughness values for Percy are not relevant to the roughness of a multilayer film. This is not found persuasive for the following reason:
Note that while Percy does not disclose all the features of the present claimed invention, Percy is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Percy teaches that it is well known and well within the ability of one of ordinary skill in the art to modify and adjust the surface roughness of a composite laminate article containing fibers (such as the furniture article of modified Nemes). This would allow for a furniture article surface with a uniform exterior coating thickness, a low surface roughness, high adhesion properties, and low risk of delamination (Percy, Par. 0014, 0069, 0109). 
Seventhly, Applicant argues that Rohrbacher does not teach the use of a coating with a multilayer film, but rather teaches a coating for a polyester film wound onto a roll. This is not found persuasive for the following reasons:
In response to applicant's argument that Rohrbacher is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rohrbacher is in the same field of the applicant’s endeavor. Rohrbacher and the instant application both are in the field of multilayer films comprising an exterior surface (coating) (Rohrbacher, Abstract, Col. 1 Lines 6-9).
Note that while Rohrbacher does not disclose all the features of the present claimed invention, Rohrbacher is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 
Eighthly, Applicant argues that Traser does not teach the use of a hot melt adhesive to join a porous core layer to a multilayer film including an outer textured layer, but rather teaches a fusible structure for the textile industry. This is not found persuasive for the following reason:
In response to applicant's argument that Traser is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Traser is in the same field of the applicant’s endeavor. Traser teaches hot melt adhesives for furniture articles (Traser, Abstract, Par. 0003, 0023, 0025, and 0103).
Note that while Traser does not disclose all the features of the present claimed invention, Traser is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 .
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
	Claims 2 and 4 recite the term “the core layer” which should instead recite “the porous core layer” for consistency with the new amendments to the claims. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. (US 20170089587 A1) in view of Park et al. (US 20180015688 A1) and Schneider et al. (US 6333094 B1).
Regarding claims 1 and 20, Nemes teaches a furniture article comprising: a top surface; sides surfaces coupled to the top surface; and a back surface coupled to the side surfaces, wherein the top surface, side surfaces and back surface together form a user accessible interior storage area (Fig. 1).

    PNG
    media_image1.png
    596
    664
    media_image1.png
    Greyscale


Nemes does not teach a porous core layer comprising a web of reinforcing fibers held together by a thermoplastic material wherein the porous core layer comprises a skin layer on a second surface of the porous core layer.
Park teaches a porous core layer comprising a web of reinforcing fibers held together by a thermoplastic material (Park, Par. 0052), wherein the porous core layer comprises a skin layer on a surface of the porous core layer (Park, Par. 0007, 0010, 0021, 0024).
Since Nemes and Park teach materials for furniture (Park Par. 0050), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material for the porous core layer of Park, along with the skin layer of Park, to form the back surface (as per claim 1), or the side surface (as per claim 20) of the furniture article of Nemes. This would allow for reduced cost, reduced weight, and increased adhesion (Park, Par. 0004).
	Modified Nemes does not teach a multi-layer film disposed on a first surface of the porous core layer, wherein a textured film layer of the multi-layer film is positioned on the exterior of the film.	
Schneider teaches a multi-layer film disposed on a core layer (Col. 8 Lines 11-22), wherein a textured film layer of the multi-layer film is positioned on the exterior (surface) of the film (Col. 8 Lines 22-26, see "embossed").
	Since modified Nemes and Schneider disclose materials for furniture articles, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed Schneider’s multi-layer film onto the core layer of modified Nemes oriented such that the surface film layer of Schneider is on the exterior of the furniture article. This would improve the scratch resistance of the furniture article (Schneider, Col. 1 Lines 59-62) as well as allow for the furniture article to be decorative (Schneider, Col. 8 Lines 50-55).

	Regarding claim 3, modified Nemes further teaches the furniture article of claim 2, wherein the reinforcing fibers comprises glass fibers (Park, Par. 0067) and the thermoplastic material comprises a polyolefin (Park, Par. 0053 and Par. 0065 - See "polyethylene").
	Regarding claim 9, modified Nemes further teaches the furniture article of claim 1, wherein the multilayer film comprising least 4 layers, at least one base film, at least one polyester containing film, and at least 2 bonding or adhesive layers (Schneider, Col. 2 Line 65 to Col. 3 Line 16). Schneider teaches that the at least one base film has a thickness ranging from 100 µm to 500 µm (Schneider, Col. 2, Lines 65-68), the at least one polyester containing film has a thickness of 20 µm to 250 µm (Schneider, Col. 5 Line 66 – Col. 6 Line 8), and each bonding or adhesive layer has a thickness of 30 µm to 200 µm (Schneider, Col 6 Lines 13-18). This results in a total multilayer film thickness of 180 µm to 1100 µm (.18 mm – 1.1mm), which overlaps the claimed range of .1 mm to .2 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 10, modified Nemes further teaches the furniture article of claim 1, wherein the multilayer film comprises a tie layer (bonding layer) between the textured film layer and an adhesive layer (Schneider Col. 2 Line 14, Col. 8 Lines 5-10, Col. 7 Lines 51-54, Col. 8 Lines 26-27, and Fig. 5).
	Regarding claim 11, modified Nemes further teaches the furniture article of claim 1, wherein the furniture article is configured to receive at least one drawer (Nemes, Fig. 1, and Par. 0067).

	Regarding claim 13, modified Nemes further teaches the furniture article of claim 1, wherein the furniture article is configured to receive at least one sliding door (Nemes, Fig. 3, and Par. 0004).
	Regarding claim 14, modified Nemes further teaches that the multilayer film has a total thickness of .18 mm – 1.1 mm as discussed above for claim 9 (Schneider, Col. 2, Line 65 Col. 3 Line 16 and Col. 5 Line 66 – Col. 6 Line 18). Modified Nemes further teaches the core layer has a thickness less than 2.25 mm (Park, Par. 0095, and table 2 - see Example 3). This results in a back surface with a thickness of more than .18 mm to less than or equal to 3.35 mm which lies within the claimed range of less than 4 mm, and therefore, satisfies the claimed range, see MPEP 2131.03, I & II. Modified Nemes further teaches that the core layer comprises a basis weight of less than 900 gsm (Park, Par. Par. 0081, 0090, 0092 - see GMT). One of ordinary skill in the art would not deviate from the basis weight requirements set forth by Park when applying the additional multilayer film of Schneider, and therefore, modified Nemes is considered to establish a prima facie case of obviousness over the claim 14 basis weight limitations, see MPEP 2143.
	Regarding claim 15, modified Nemes further teaches the furniture article of claim 1, wherein the core layer comprises reinforcing glass fibers and polypropylene thermoplastic material (Park, Par. 0006).
	Regarding claim 16, modified Nemes further teaches the furniture article of claim 15, wherein the multi-layer film comprises a tie layer (bonding layer) between the textured film layer and an underlying layer (Schneider, Col. 2 Line 14, Col. 8 Lines 5-10, Col. 7 Lines 51-54, Col. 8 Lines 26-27, and Fig. 5).
	Regarding claim 19, modified Nemes further teaches the furniture article of claim 1, wherein the back surface is cellulose free. Modified Nemes teaches the back surface is made completely from 
Although it is designed to be adhered to wood, it can also be adhered to other base materials such as plasterboard and metal (Schneider, Col 2 Lines 41-46).  Therefore, Schneider’s multi-layer film is considered to satisfy claim 19.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. (US 20170089587 A1) in view of Park et al. (US 20180015688 A1) and Schneider et al. (US 6333094 B1) as applied to claim 1, and further in view of Percy (US 20170342227 A1). 
	Regarding claim 4, modified Nemes further teaches the furniture article of claim 1, wherein the multi-layer film comprises a polyolefin film layer (base layer) under the textured film layer (Schneider, Col. 2 Lines 1-2), wherein the skin layer is a scrim (Park, Par. 0007). Modified Nemes further teaches the multilayer film comprising least 4 layers, at least one base film, at least one polyester containing film, and at least 2 bonding or adhesive layers (Schneider, Col. 2 Line 65 to Col. 3 Line 16). Schneider teaches that the at least one base film has a thickness ranging from 100 µm to 500 µm (Schneider, Col. 2, Lines 65-68), the at least one polyester containing film has a thickness of 20 µm to 250 µm (Schneider, Col. 5 Line 66 – Col. 6 Line 8), and each bonding or adhesive layer has a thickness of 30 µm to 200 µm (Schneider, Col 6 Lines 13-18). This results in a total multilayer film thickness of 180 µm to 1100 µm (.18 mm – 1.1mm), which overlaps the claimed range of .1 mm to .2 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Nemes further teaches wherein the core layer comprises glass fibers and polypropylene (Park, Par. 0006).
Modified Nemes does not teach wherein the exterior surface of the back surface comprises a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer; an RMS roughness of less than 15 microns in the machine 
Percy teaches a coating layer with a surface roughness RA of 1.2 microns or less (Percy, Par. 0069 and 0070). Percy’s roughness range is completely encompassed with the claimed ranges of a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer; an RMS roughness of less than 15 microns in the machine direction and less than 20 microns in the cross direction; and a maximum roughness of less than 90 microns in the machine direction and less than 125 microns in the cross direction, and therefore, completely satisfies the claimed ranges, see MPEP 2131.03, I & II. 
Since modified Nemes and Percy disclose multilayer films comprising composites and a coating layer (Schneider, abstract, Col. 1 Lines 5-10, Col. 3 Lines 36-38 and Percy, abstract), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating method teachings of Percy to form modified Nemes’ exterior surface-coating layer to achieve an exterior that exhibits a surface roughness of 1.2 microns or less.  This would yield a furniture article possessing a uniform exterior coating thickness, a low surface roughness, high adhesion properties, and lower risk of delamination (Percy, Par. 0014, 0069, 0109).
Regarding claims 5-7, modified Nemes teaches all of the elements of the claimed invention as stated above for claim 1. 
Modified Nemes does not teach wherein the exterior surface of the back surface comprises a surface roughness of less than 12 microns in the machine direction and less than 17 microns in the cross direction as tested using a stylus profilometer (as required by claim 5); an RMS roughness of less than 15 microns in the machine direction and less than 20 microns in the cross direction (as required by claim 6); or a maximum roughness of less than 90 microns in the machine direction and less than 125 microns in the cross direction (as required by claim 7).    

Since modified Nemes and Percy disclose multilayer films comprising composites and a coating layer (Schneider, abstract, Col. 1 Lines 5-10, Col. 3 Lines 36-38 and Percy, abstract), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating method teachings of Percy to form modified Nemes’ exterior surface-coating layer to achieve an exterior that exhibits a surface roughness of 1.2 microns or less.  This would yield a furniture article possessing a uniform exterior coating thickness, a low surface roughness, high adhesion properties, and lower risk of delamination (Percy, Par. 0014, 0069, 0109).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. (US 20170089587 A1) in view of Park et al. (US 20180015688 A1) and Schneider et al. (US 6333094 B1) as applied to claims 1, 15, and 16 above, and further in view of Rohrbacher (US 4936936 A).
Regarding claim 8, modified Nemes teaches all of the elements of the claimed invention as stated above for claim 1. 
Modified Nemes does not teach wherein the exterior surface of the back surface comprises a surface energy of less than 30 mN/m.
Rohrbacher teaches a coating layer comprising a surface energy of less than 42 dynes/cm (42 mN/m) (Rohrbacher, claim 4 and Col. 4 Lines 21-30) which overlaps the claimed range of less than 30 
Since modified Nemes and Rohrbacher disclose multilayer films comprising composites and a coating layer (Schneider, abstract, Col. 1 Lines 5019, Col. 3 Lines 36-38 and Rohrbacher, abstract, Col. 1 Lines 6-9), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Rohrbacher’s low surface energy coating layer to the exterior of modified Nemes back surface, and thus cause the exterior surface of the back surface to have a surface energy of less than 30 mN/m. This would prevent sticking during production of the film, allow for adjustable surface roughness, and improve cure response (Rohrbacher, Col. 4 Lines 21-30).
Regarding claim 17, modified Nemes teaches all of the elements of the claimed invention as stated above for claim 16. Modified Nemes further teaches the furniture article of claim 16, wherein the underlying layer comprises an adhesive (Schneider, Col. 5 Lines 5-13, and Col. 6 Lines 13-18).
Modified Nemes does not teach wherein the textured film layer comprises a polyolefin and a filler.
Rohrbacher teaches wherein a textured film layer (coating) that comprises a polyolefin (polyethylene) and a filler (Rohrbacher Col. 4 Lines 21-41 - see "alkyd resin").
Since modified Nemes and Rohrbacher disclose multilayer films comprising composites and a coating layer (Schneider, abstract, Col. 1 Lines 5019, Col. 3 Lines 36-38 and Rohrbacher, abstract, Col. 1 Lines 6-9), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Rohrbacher’s low surface energy coating layer to the exterior of modified Nemes back surface. This would prevent sticking during production of the film, allow for adjustable surface roughness, and improve cure response (Rohrbacher, Col. 4 Lines 21-30).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nemes et al. (US 20170089587 A1) in view of Park et al. (US 20180015688 A1), Schneider et al. (US 6333094 B1) and Rohrbacher (US 4936936 A) as applied to claim 17 above, and further in view of Traser et al. (US 20170044698 A1).
Regarding claim 18, modified Nemes further teaches the furniture article of claim 17, wherein the adhesive comprises a hot-melt adhesive (Schneider, Col. 6 Lines 13-18).
Modified Nemes does not teach wherein the hot melt adhesive has a melting temperature of 90-150 degrees Celsius.
Traser teaches a hot melt adhesive with a melting temperature of 145 degrees Celsius (Traser, abstract, Par. 0023, and 0025), which lies within the claimed range of 90-150 degrees Celsius, and therefore, satisfies the claimed range, see MPEP 2131.03, I & II.
Since modified Nemes and Traser both teach hot melt adhesives used for furniture articles (Schneider, Col. 6, Lines 13-18, and Traser, abstract, Par. 0003, 0023, 0025, 0103), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Traser’s hot-melt adhesive for modified Nemes hot-melt adhesive. This would lower the fusing temperature which would save cost and resources (Traser, Par. 0025).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/Eli D. Strah/Primary Examiner, Art Unit 1782